Case 1:20-mj-00084-TCB-LO Document 29 Filed 04/27/20 Page 1 of 1 PageID# 206


                                                                  FILED: April 27, 2020

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT

                                ___________________

                                    No. 20-4270
                             (1:20-mj-00084-TCB-LO-1)
                               ___________________

UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

JOHN CAMERON DENTON, a/k/a Rape, a/k/a Death, a/k/a Tormentor

              Defendant - Appellant

                                ___________________

                                     ORDER
                                ___________________

      Upon review of memoranda relative to this bail appeal, the court affirms the

district court's order regarding release.

      Entered at the direction of Judge Wilkinson with the concurrence of Judge

Keenan and Senior Judge Shedd.

                                            For the Court

                                            /s/ Patricia S. Connor, Clerk
